I am unable to vote for the reversal of this judgment.
The questions of plaintiff's contributory negligence and defendant's negligence were involved in a conflict of evidence and properly submitted to the jury. *Page 196 
It was for the jury to determine whether, by reason of the usual course of business, there was an implied assent on the part of defendant that passengers might board the freight caboose a considerable distance east of the passenger station platform. This being established, it was for the jury to further decide whether due care was observed by defendant in coupling cars at the time plaintiff sought to board the train.
While this is a close case, there were three witnesses besides the plaintiff, who gave evidence tending to establish a general course of business and assent, either express or implied on the part of defendant, that passengers might enter the train at or about the point where the plaintiff did at the time of the accident.
I am of the opinion that the judgment should be affirmed.
GRAY, HAIGHT and MARTIN, JJ., concur with PARKER, Ch. J., for reversal; O'BRIEN and VANN, JJ., concur with BARTLETT, J., for affirmance.
Judgment reversed, etc.